 Case 19-15912-elf      Doc 9     Filed 09/27/19 Entered 09/27/19 11:50:54            Desc Main
                                   Document Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:         JAMIE L. MARINO,                      :       Chapter 13
                                                     :
                              Debtor                 :       Bky. No. 19-15912 ELF


          O R DE R D I S M I S S I N G C H A P T E R 13 C A S E

       AND NOW, the Debtor having filed a Praecipe to Dismiss Case (which shall be treated

as a Motion filed under 11 U.S.C. § 1307(b), Fed. R. Bankr. P. 1017(f) and 9013), requesting

dismissal of this case and the court having considered the record and finding that the case has not

been converted previously under 11 U.S.C. § 706, 1112 or § 1208,



       It is hereby ORDERED that any wage orders presently in effect are VACATED and this

case is DISMISSED.




Date: September 27, 2019
                                             ERIC L. FRANK
                                             U.S. BANKRUPTCY JUDGE
